Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to device claims 1-14, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "a first oxide semiconductor layer peripherally surrounded by one of the word line layers, the source line electrode, and the bit line electrode; and a second oxide semiconductor layer disposed between the one of the word line layers and the first oxide semiconductor layer” (claim 1); or "a first oxide semiconductor layer extended perpendicularly to the major surface of the substrate and peripherally surrounded by the word line layers, the insulating layers, the source line electrode strip, and the bit line electrode strip; and a second oxide semiconductor layer disposed between the word line layers and the first oxide semiconductor layer” (claim 10) as instantly claimed and in combination with the remaining elements. 
With regard to method claims 15-20, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "forming source line electrodes and bit line electrodes extended along the first oxide semiconductor layers and the second oxide semiconductor layers, wherein the side wall oxide layers are respectively surrounded by the source line electrodes, the bit line electrodes, and the first oxide semiconductor layers” (claim 15) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2013/0134492-discloses a semiconductor memory device include: a lower gate and a plurality of upper gates stacked on a substrate; a vertical channel including a lower channel and an upper channel, the lower channel vertically penetrating the lower gate and contacting the substrate, and the upper channel vertically penetrating the upper gates and contacting the lower channel; an upper gate insulating layer disposed between the upper channel and the upper gates; and a lower gate insulating layer disposed between the lower channel and the lower gate. The upper channel may include: an insulating pillar penetrating the upper gates; a semiconductor layer surrounding a sidewall of the insulating pillar; and a body contact extending from the semiconductor layer to cover a bottom surface of the insulating layer, the body contact contacting the lower channel.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818